85 F.3d 615
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dexter Drake COFFIN, III, Plaintiff-Appellant,v.L.H. BREZEE;  Eunice Belvin;  A.D. Mathews, Sheriff;  EMSACorrectional Care, Defendants-Appellees,andUNKNOWN OR IDENTIFIED MEDICAL EMPLOYEES OF HENRICO COUNTYJAIL;  Henrico County Jail, Defendants.
No. 96-6035.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 2, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CA-95-260-R)
Dexter Drake Coffin, III, Appellant Pro Se.  Michael Paul Falzone, David Wayne Robinson, HIRSCHLER, FLEISCHER, WEINBERG, COX & ALLEN, Richmond, Virginia;  Carlyle Randoph Wimbish, III, Marvin Pierce Rucker, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Coffin v. Brezee, No. CA-95-260-R (E.D.Va. Dec. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED